Exhibit BROWN SHOE COMPANY, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (conformed and restated to include amendments through December 2, 2008) BROWN SHOE COMPANY, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN Table of Contents SECTION I - DEFINITIONS A.“Actuarially Equivalent” B.“Affiliate” C.“Board and Board of Directors ” D.“Change of Control” E.“Code” F.“Committee” G.“Company” H.“Early Retirement Benefit” I.“Early Retirement Date” J.“Effective Date” K.“Employee” L.“Employer” M.“Excess Benefit Participant” N.“Executive Benefit Participant” O.“Normal Retirement Benefit” P.“Normal Retirement Date” Q.“Participant” R.“Plan” S.“Pre-Retirement Death Benefit” T.“Retirement Plan” SECTION II - ELIGIBILITY SECTION III – EXECUTIVE BENEFITS SECTION IV – EXCESS BENEFITS SECTION V – BENEFIT LIMITATIONS AND SPECIAL RULES SECTION VI – ADMINISTRATION AND CLAIMS PROCEDURE SECTION VII - MISCELLANEOUS A.Plan Year B.Spendthrift C.Incapacity D.Employee Rights E.Service of Process and Plan Administrator F.Unfunded Plan G.Company Rights H.Governing Law I.Amendment and Termination J.Interpretation BROWN SHOE COMPANY, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN WHEREAS, Brown Shoe Company, Inc. (“Company”) and its Affiliates previously adopted the Brown Shoe Company, Inc. Executive Retirement Plan (the “Plan”) for the benefit of eligible employees of the Company and its affiliates; and WHEREAS, the Company retained the right to amend the Plan pursuant to Section V.G thereof; and WHEREAS, effective January1, 2008, the Company desires to amend and restate the Plan to add a new benefit structure for certain executives and to make other technical changes; and WHEREAS, the Company desires to rename the Plan the Brown Shoe Company, Inc. Supplemental Executive Retirement Plan; [WHEREAS, the Company reserved the right to amend the Plan;] NOW, THEREFORE, effective as of January1, 2008, the Plan is renamed the Brown Shoe Company, Inc.
